 1   JONATHAN A. STIEGLITZ
     (SBN 278028)
 2   THE LAW OFFICES OF
 3   JONATHAN A. STIEGLITZ
     11845 W. Olympic Blvd., Ste. 800
 4
     Los Angeles, California 90064
 5   Tel: (323) 979-2063
 6
     Fax: (323) 488-6748
     Email: jonathan.a.stieglitz@gmail.com
 7
 8   Yitzchak Zelman, Esq.,
     MARCUS & ZELMAN, LLC
 9
     701 Cookman Avenue, Suite 300
10   Asbury Park, New Jersey 07712
     Tel:   (732) 695-3282
11
     Fax: (732) 298-6256
12   Email: yzelman@marcuszelman.com
13   Attorneys for Plaintiff
     Admitted Pro Hac Vice
14
15
                   IN THE UNITED STATES DISTRICT COURT
16
                 FOR THE EASTERN DISTRICT OF CALIFORNIA
17                         SACRAMENTO DIVISION
18
19   N.L. an infant by his mother and         C.A. No.: 2:17-cv-01512-JAM-DB
20   natural guardian SANDRA LEMOS,
21
                          Plaintiff
22   -against-                                STIPULATION OF DISMISSAL
23
     CREDIT ONE BANK, N.A., GC
24   SERVICES LIMITED
25   PARTNERSHIP, IENERGIZER
     HOLDINGS, LIMITED and FIRST
26
     CONTACT, LLC a/k/a IQOR
27   HOLDINGS, INC.,
28
                           Defendants


                                        -1-
 1
 2         Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure,

 3   the parties hereby stipulate to the Plaintiff’s voluntary dismissal of his claims
 4   against Defendant IENERGIZER HOLDINGS, LIMITED only, in the above-
 5   captioned matter, with prejudice. THAT all parties shall bear their own
 6   attorneys’ fees and costs incurred in this action. A proposed Order of Dismissal
 7   is annexed hereto as Exhibit A
 8
     Dated:       March 20, 2019
 9
10   /s/ Yitzchak Zelman
     Yitzchak Zelman, Esq., Pro Hac Vice
11
     MARCUS & ZELMAN, LLC
12   701 Cookman Avenue, Suite 300
13   Asbury Park, NJ 07712
     Tel: (732) 695-3282
14   Email: yzelman@MarcusZelman.com
15
     /s/ Jonathan A. Steiglitz
16
     Jonathan A. Steiglitz, Esq.
17   THE LAW OFFICES OF
18
     JONATHAN A. STIEGLITZ
     11845 W. Olympic Blvd., Ste. 800
19   Los Angeles, California 90064
20   Tel: (323) 979-2063
     Email: jonathan.a.stieglitz@gmail.com
21
22   Attorneys for Plaintiff
     N.L., an infant by his mother and natural
23
     guardian SANDRA LEMOS
24
25
26
27
28




                                               -2-
 1
     JONATHAN A. STIEGLITZ
 2   (SBN 278028)
 3   THE LAW OFFICES OF
     JONATHAN A. STIEGLITZ
 4
     11845 W. Olympic Blvd., Ste. 800
 5   Los Angeles, California 90064
 6
     Tel: (323) 979-2063
     Fax: (323) 488-6748
 7   Email: jonathan.a.stieglitz@gmail.com
 8
     Yitzchak Zelman, Esq.,
 9
     MARCUS & ZELMAN, LLC
10   701 Cookman Avenue, Suite 300
     Asbury Park, New Jersey 07712
11
     Tel:   (732) 695-3282
12   Fax: (732) 298-6256
13   Email: yzelman@marcuszelman.com
     Attorneys for Plaintiff
14   Admitted Pro Hac Vice
15
16
                   IN THE UNITED STATES DISTRICT COURT
17               FOR THE EASTERN DISTRICT OF CALIFORNIA
18                         SACRAMENTO DIVISION

19
20   N.L. an infant by his mother and         C.A. No.: 2:17-cv-01512-JAM-DB
     natural guardian SANDRA LEMOS,
21
22                        Plaintiff
23
     -against-                                     DISMISSAL ORDER

24   CREDIT ONE BANK, N.A., GC
25   SERVICES LIMITED
     PARTNERSHIP, IENERGIZER
26
     HOLDINGS, LIMITED and FIRST
27   CONTACT, LLC a/k/a IQOR
     HOLDINGS, INC.,
28
                     Defendants


                                        -3-
 1
 2   IT IS HEREBY ORDERED:
 3
 4          THAT pursuant to the parties’ March 20, 2019 Stipulation of Dismissal, all
 5   claims asserted against IENERGIZER HOLDINGS, LIMITED only in Civil
 6   Action No: 2:17-cv-001512-JAM-DB, are dismissed with prejudice; and
 7          THAT all parties shall bear their own attorneys’ fees and costs incurred in
 8   this action.
 9
     SO ORDERED THIS 30th day of April, 2019.
10
11
12
13                                    /s/ John A. Mendez_______________________
14                                    HONORABLE JOHN A. MENDEZ
                                      UNITED STATES DISTRICT COURT JUDGE
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                              -4-
